         Case 1:17-cv-05429-KPF Document 586 Filed 10/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                      17 Civ. 5429 (KPF)
                    -v.-
                                                            ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On October 15, 2020, Defendant filed a motion seeking an order finding

Plaintiff in civil contempt for her alleged failure to comply with the Court’s

Opinion and Order dated September 14, 2020. (See Dkt. #573-575). Pursuant

to Local Rule 6.1, Plaintiff was to file her opposition papers on or by October

29, 2020. Plaintiff is hereby directed to file her response, if any, to Defendant’s

motion on or by November 16, 2020. Should Plaintiff fail to file a response by

November 16, 2020, the Court shall consider Defendant’s motion for civil

contempt to be unopposed and will consider the full range of sanctions

available to it, including monetary sanctions and default in the underlying

action. If Plaintiff does file a response, she is reminded that any filings shall

comply with the Court’s Order dated October 21, 2020. (See Dkt. #583).

      SO ORDERED.

Dated:       October 30, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
